DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In the Election filed 11/02/2021, the applicant elected the knife of Figs. 21A-E and the gauge wheels of Fig. 28. However, these two species do not relate as the gauge wheel species of Fig. 28 already includes fluid delivery tube 82 and coulter 83 and does not include the knife 20’ of the species of Figs. 21A-E.
During a telephone call 1/20/2022, applicant chose to elect the embodiment of Figs. 29A-C instead, with traverse. Therefore, claims 3, 6-7, 10, 12-13, 19, 22, 24, 26-28 are hereby withdrawn. 

Specification
The abstract of the disclosure is objected to because “Described herein is” is an implied phrase.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patric 1,229,194.

Independent Claim 1: Patric discloses an agricultural toolbar comprising: 
a frame (2); 
a wheel (the unnumbered rear wheel seen in Fig. 1) mounted to the frame; and 
a knife (5) disposed ahead of the wheel and comprising a material delivery conduit (4) disposed on, through, or adjacent the knife, wherein the knife is positioned at any desired distance laterally adjacent to a trench (created by disk 6, see Fig. 2, lines 69-78), as per claim 1.  


Claim(s) 1-2, 4-5, 8-9, 16, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zimmerman 3,177,830.

Independent Claim 1: Zimmerman discloses an agricultural toolbar comprising: 
a frame (10); 
a wheel (44) mounted to the frame; and 


Dependent Claims 2, 4-5, 8-9: Zimmerman further discloses wherein the wheel (44) is a gauge wheel (col. 5, lns. 30-35), as per claim 2;
a relief system (49, 58) disposed on the knife (31, 41) to allow the knife to flex, as per claim 4;
wherein the relief system (49, 58) allows for movement of the knife (31, 41) away from the direction of travel of the toolbar (col. 8, lns. 54-59), as per claim 5;
wherein the wheel (44) has a channel (seen in Fig. 8) disposed from the outer circumference and radially inward toward the center of the wheel and disposed to at least partially accept the knife (31, 41) within the channel, as per claim 8;
wherein the wheel (44) comprises a pair of wheels (44, 44) spaced apart to form the channel to at least partially accept the knife (31, 41) within the channel, as per claim 9.

Independent Claim 16: Zimmerman discloses an agricultural toolbar comprising: 
a frame (10); 
a wheel (44) mounted to the frame, wherein the wheel has a channel (lateral gap seen in Fig. 8) disposed from the outer circumference and radially inward toward the center of the wheel 

Dependent Claim 21: Zimmerman further discloses wherein the fluid injector (31, 41) is disposed ahead of the wheel (44), as per claim 21.

Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whalen et al. US 2008/0314301 A1.

Independent Claim 1: Whalen discloses an agricultural toolbar comprising: 
a frame (208); 
a wheel (290) mounted to the frame; and 
a knife (242, 268, 276) disposed ahead of the wheel and comprising a material delivery conduit (268) disposed on, through, or adjacent the knife, wherein the knife is positioned at any desired distance laterally adjacent to a trench (please note: an apparatus claim is only limited by positively recited elements of the claimed invention itself. Therefore, the inclusion of the material or article worked upon by the claimed structure, in this case a trench, does not impart patentability to the claims), as per claim 1.  

Dependent Claim 11: Whalen further discloses a coulter (232) disposed ahead of the knife (242, 268, 276), as per claim 11.

Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buchholtz 6,688,243.

Independent Claim 14: Buchholtz discloses n agricultural toolbar comprising: 
a frame (56); 
a wheel (130) mounted to the frame and disposed to roll along a ground; and 
a knife (70) disposed laterally adjacent to the wheel and comprising a material delivery conduit (116, 120) disposed on, through, or adjacent the knife such that a lateral distance between the knife and the wheel permits the wheel to pull debris away from the knife (see Fig. 4), as per claim 14.

Claim(s) 16-18, 20, 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagny US 2014/0158031 A1.

Independent Claim 16: Hagny discloses an agricultural toolbar comprising: 
a frame (17); 
a wheel (18, 18) mounted to the frame, wherein the wheel has a channel (the opening between 18, 18 accepting discs 23, 24 and rear surface 37 of 21 as seen in Fig. 4) disposed from the outer circumference and radially inward toward the center of the wheel and disposed to at least partially accept a fluid injector (21, 23, 24) at least partially within the channel, as per claim 16.  

Dependent Claims 17: Hagny further discloses wherein the fluid injector (21, 23, 24) comprises a knife (23, 24) having a material delivery conduit (21) disposed on the knife, as per claim 17;
wherein the channel (the space between 18, 18) is disposed to approximately fully accept the knife (23, 24) within the channel to reduce debris build up around the knife, as per claim 18;
wherein the wheel (18, 18) comprises a pair of wheels spaced apart to form the channel (the space between 18, 18, seen in Fig. 4) to at least partially accept the fluid injector (21, 23, 24) within the channel, as per claim 20;
wherein the fluid injector (21, 23, 24) is disposed between the pair of wheels (18, 18), as per claim 23.

Claim(s) 16, 20, 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hair, Jr. et al. 3,623,439.

Independent Claim 16: Hair discloses an agricultural toolbar comprising: 
a frame (11); 
a wheel (32-32) mounted to the frame, wherein the wheel has a channel (the lateral space between 32-32 seen in Fig. 3) disposed from the outer circumference and radially inward toward the center of the wheel and disposed to at least partially accept a fluid injector (20) at least partially within the channel, as per claim 16.  
 
Dependent Claim 25: Hair further discloses wherein the wheel (32-32) comprises a pair of wheels spaced apart to form the channel (the space between 32-32, seen in Fig. 3) to at least partially accept the fluid injector (20) within the channel, as per claim 20;
wherein the pair of wheels (32-32) are disposed on a common axle (31) connected to a wheel arm (15), as per claim 25.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchholtz.

Dependent Claim 15: The toolbar is disclosed as applied above. However, Buchholtz fails to specifically disclose wherein the lateral distance between the knife and the wheel is approximately 1 to 100 millimeters (mm), as per claim 15.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a lateral distance between the knife and the wheel of between 1-100 mm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.



/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        January 26, 2022